583 S.W.2d 442 (1979)
SEISMIC & DIGITAL CONCEPTS, INC., Appellant,
v.
DIGITAL RESOURCES CORPORATION, Appellee.
No. 17453.
Court of Civil Appeals of Texas, Houston (1st Dist.).
May 10, 1979.
Bakke & Bradshaw, O. Otis Bakke, Houston, for appellant.
Lapin, Totz & Mayer, William A. Pesen, Houston, for appellee.
WALLACE, Justice.
Appellant, Seismic & Digital Concepts, Inc., seek an extension of time in which to file a statement of facts. Rule 386, T.R. C.P., provides "... the appellant shall file the transcript and statement of facts with the clerk of the Court of Civil Appeals within sixty days from the rendition of the final judgment or order overruling motion for new trial ..." Rule 21c, T.R.C.P., allows for discretionary extension of late filing by the Court of Civil Appeals of a statement of facts, "if a motion reasonably explaining the need therefor is filed within fifteen days of the last date for filing ...."
Appellants did not timely file the statement of facts on this appeal. The sixty-day deadline for filing the transcript and statement of facts expired March 29, 1979. The motion to extend was tendered to the clerk on April 16, 1979, eighteen days after the expiration of the sixty-day deadline. "The fifteen-day time limit is mandatory; and unless a motion is filed within fifteen days, the court of civil appeals cannot grant leave to file the instruments." Meshwert v. Meshwert, 549 S.W.2d 383, 384 (Tex.1977). April 13, 1979, Good Friday, is not a legal holiday enumerated in Article 4591, V.A. C.S. Court personnel were present the entire day. Counsel for appellant admits he did not call the Court of Civil Appeals but instead relied on information relayed to him on April 12, 1979 by the Harris County Courthouse switchboard operator that April 13, 1979 was a holiday and the courthouse would be closed. Appellant failed to file the motion to extend the time for filing the statement of facts within fifteen days of the sixty-day deadline, therefore this court cannot grant leave to file the same.